PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of March 25, 2005, the Court has determined that the appellant has failed to demonstrate that the order on appeal is a final order or an otherwise appealable nonfinal order. See Scullin v. City of Pensacola, 667 So.2d 215, 215-16 (Fla. 1st DCA 1995) (dismissing the appeal of an order granting a motion to award attorney’s fees and costs but reserving jurisdiction to determine the amount). For this reason, the appeal is hereby dismissed.
BROWNING, POLSTON AND HAWKES, JJ., Concur.